PER CURIAM.
The trial court found that three separate acts or omissions justified revoking the defendant’s probation. Our review of the record leads us to conclude that there is abundant evidence to support two of the bases. However, the third basis for revocation, failure to pay the costs of supervision, cannot be sustained because the record does not demonstrate that the defendant had the ability to pay. See Winfield v. State, 406 So.2d 50 (Fla. 1st DCA 1981); Deason v. State, 404 So.2d 1140 (Fla. 4th DCA 1981); Aaron v. State, 400 So.2d 1033 (Fla. 3d DCA), review denied, 408 So.2d 1095 (Fla.1981). Accordingly, we instruct the trial court, on remand, to strike the finding of failure to pay as a basis for revocation.
As modified by this opinion, the defendant’s conviction and sentence are
AFFIRMED.
GLICKSTEIN, HURLEY and BARK-ETT, JJ., concur.